USM Number ——S*C«CS*~*S*«S HBS =298

Case 3:19-cr-04551-JAH Document 42 Filed 10/27/20 PagelD.396 Page 1 of 9

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
NIMESH SHAH (1) ,

Case Number: 3:19-CR-04551-JAH

Michael L. Lipman
Defendant’s Atterney

 

 

[] -
THE DEFENDANT:
Xx] pleaded guilty to cownt(s) 1 of the Information

 

LC] was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s).

 

Title and Section / Nature of Offense Count
18:1343; 18:981(a)(1)\(c), 28:2461(c) - Wire Fraud 1
The defendant is sentenced as provided in pages 2 through 6 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

The defendant has been found not guilty on count(s)

 

C] Counts) is dismissed on the motion of the United States.

 

f& Assessment: $100.00 imposed

CL] JVTA Assessment*: $
[X] -Court Orders Government to return passport to Defendant
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
No fine Forfeiture pursuant to order filed 9/2/2020 , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

October 27, 2020

Date View} Sentence

HOM. JOHN A. HOUSTON
ED STATES DISTRICT JUDGE

   

 
Case 3:19-cr-04551-JAH Document 42 Filed 10/27/20 PagelD.397 Page 2 of 9

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: NIMESH SHAH (1) Judgment - Page 2 of 6
CASE NUMBER: 3:19-CR-04551-JAH

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
45 months

 

 

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

XO

Incarceration in Lompoc to facilitate family visits

(1 The defendant is remanded to the custody of the United States Marshal.

[1 The defendant must surrender to the United States Marshal for this district:
Cl at . A.M. — on

 

 

[as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons: .

 

-——&l— on-or-before-01/26/2021-at 2:00 PM.
Ll as notified by the United States Marshal. .
1 . as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

Defendant delivered on . , to

 

 

at , With a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

By - | DEPUTY UNITED STATES MARSHAL

3:19-CR-04551-JAH
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

Case 3:19-cr-04551-JAH Document 42. Filed 10/27/20 PagelD.398 Page 3 of 9

 

Upon release from imprisonment, the defendant will be on supervised release for aterm of.
3 years

7.

DEFENDANT: ‘ NIMESH SHAH (1) Judgment - Page 3 of 6
CASE NUMBER: 3:19-CR-04551-TAH

~The defendant must not illegally possess @ controlled substance. The defendant must refrain from any unlawful use of a—

SUPERVISED RELEASE

MANDATORY CONDITIONS
The defendant must not commit another federal, state or local crime.
The defendant must not unlawfully possess a controlled substance.
controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter as determined by the court. Testing requirements will not exceéd submission of more
than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.

bX The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
risk of future substance abuse. (check if applicable)

L]The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
a sentence of restitution. (check if applicable)
The defendant must cooperate in the collection of DNA as directed by the probation officer. {check if applicable) i
_]The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § i
20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
the iocation where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
applicable)
[]The defendant must participate in an approved program for domestic violence. (check if applicable)

 

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.

3:19-CR-04551-JAH
Case 3:19-cr-04551-JAH Document 42 Filed 10/27/20 PagelD.399 Page 4 of 9

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: NIMESH SHAH (1) - Judgment - Page 4 of 6
CASE NUMBER: 3:19-CR-04551-JAH

STANDARD CONDITIONS OF SUPERVISION

As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant’ s conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72

—. —_-—...—hours.of their release trom-_imprisonment, unless the-prebation-officer-instructs the-defendant to-report to-a-different-probation—.. ————..

office or within a different time frame.

2. Afier initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5, The defendant must live at a place approved by the probation officer. If the defendant plans to. change where they live or
anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
expected change.

6. The defendant must allow the probation officer to visit therm at any time at their home or elsewhere, and the defendant must
permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant

knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without

first getting the permission of the probation officer. The Court orders this condition waived as to wife Nidhi Shah.
9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.
10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,

anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such

as nunchakus or tasers}.

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses 2 risk to another person (including an organization), the probation
officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.

3:19-CR-0455 1-JAH

 
Case 3:19-cr-04551-JAH Document 42 Filed 10/27/20 PagelD.400 Page 5 of 9

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: NIMESH SHAH (1) Judgment - Page 5 of 6
CASE NUMBER: 3:19-CR-04551-JAH .

if

SPECIAL CONDITIONS OF SUPERVISION

Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

Submit your person, property, house, residence, vehicle; papers, computers (as defined in 18
US.C, § 1030(e)(1)), other electronic communications or data storage devices or media, or office, to a

 

' starch conducted by a United States probation officer. Failure to submit to a search may be grounds for

revocation of release. The offender must warn any other occupants that the premises may be subject to
searches pursuant to this condition:

An officer may conduct a search pursuant to this condition only when reasonable suspicion exists that
the offender has violated a condition of his supervision and that the areas to be searched contain evidence
of this violation. Any search must be conducted at a reasonable time and in a reasonable manner.
Provide complete disclosure of personal and business financial records to the probation officer as
requested until restitution is paid in full.

. Notify the Collections Unit, United States Attorney's Office, of any interest in property obtained, directly.

or indirectly, including any interest obtained under any other name, or entity, including a trust, partnership
or corporation until the fine or restitution is paid in full.

Notify the Collections Unit, United States Attorney's Office, before tr ansferring any interest in property
owned, directly or indirectly, including any interest held or owned under any other name, or entity,
including a trust, partnership or corporation until restitution is paid in full, .

Be prohibited from opening checking accounts or incurring new credit charges or opening additional lines
of credit without approval of the probation officer until restitution is paid in full.

Travel is restricted to the Southern District of California.

3:19-CR-04551-JAH

 
Case 3:19-cr-04551-JAH Document 42 Filed 10/27/20 PagelD.401 Page 6 of 9

AO 2458 (CASD Rev. 08/13) Judgment in a Criminal Case

 

DEFENDANT: Nimesh Shah . Judgment - Page 6 of 6
CASE NUMBER: 19-er-04551-JAH

RESTITUTION

The defendant shall pay restitution in the amount of _ $29,350,999 unto the United States of America.

IT IS ORDERED that the defendant pay restitution in the amount of $29,350,999 to the United States

Department of Veterans Affairs through the Clerk, U.S. District Court. Payment of restitution shall be
forthwith or through the Inmate Responsibility Program at the rate of 50% of the defendant’s income, or $25.00
per quarter, whichever is greater, with the remaining balance to be made following the defendant’s release.
The defendant shall pay the restitution during his supervised release at the rate of $500.00 per month. These
payment schedules do not foreclose the United States from exercising all legal actions, remedies, and process
available to it to collect the restitution judgment.

 

Defendant shall forward all restitution payments, by bank or cashier’s check or money order payable to the
“Clerk, U.S. District Court,” to:

Clerk of the Court

United States District Court

Southern District of California

333 West Broadway, Suite 420

San Diego, CA 92101

Defendant previously deposited with the Court $1,258,858.64 for victim United States Department of Veterans
Affairs for restitution. This amount shall be credited towards the full amount of restitution owed to the United
States Department of Veterans Affairs. As ordered by the Court, the $3,076,361.77 that Defendant was ordered —
to forfeit will also be credited towards the full amount of restitution owed to the United States Department of
Veterans Affairs.

 
Ca

—

Be 3:19-cr-04551-JAH Document 42 Filed 10/27/20 PagelD.402 Page 7 of 9

 

 

 

2
3
4
5
6 a
7
8 UNITED STATES DISTRICT COURT
9 _ SOUTHERN DISTRICT OF CALIFORNIA
10/| UNITED STATES OF AMERICA, Case No, 19cr4551-JAH
11 Plaintiff, SECOND AMENDED ORDER
OF CRIMINAL FORFEITURE
12 Vv.
13 |} NIMESH SHAH,
14 Defendant.
15 |
16 On August 24, 2020, this Court entered its Amended Order of Criminal
17|| Forfeiture, which condemned and forfeited to the United States all right, title and)
18j|interest of NIMESH SHAH (“Defendant”) and any and ail third parties in the
19 |} following properties:
20 1. © $185,618.80 in funds from Account #856727511 held in
the name of Blue Star Learning, Inc. at JPMorgan Chase
21 Bank, San Diego, CA;
22 2. $1,500,139.97 in funds from Account 43725323589 held in
the name of Blue Star Learning, Inc. at JPMorgan Chase
23 Bank, San Diego, CA; and
24 3.  $1,390,603.00 in funds from Account #3029397626 held in
the name of Nimesh H. Shah or Nidhi Shah at JPMorgan
25 Chase Bank, San Diego, CA.
26 It was further ordered in the Amended Order that the money judgment
27||imposed upon Defendant NIMESH SHAH in the Preliminary Order was to be
28 revised to the unpaid balance of $185,618.80.

 

 

 

 

 
Ca

Ae 3:19-cr-04551-JAH Document 42 Filed 10/27/20 PagelD.403 Page 8 of 9

That money judgment has now been credited with the amount of $185,618.80
and is fully satisfied. |
_ Accordingly, IT IS HEREBY ORDERED that the money judgment against
Defendant NIMESH SHAH in the amount of $185,618.80 has been fully satisfied.

 

0D Oo IU DH wm BF WN

— et eet
wn fF WwW NV | &

DATED: September 2, 2020

   
 

——

A. HOUSTON |
NITED STATES DISTRICT JUDGE

 

NN NM NY NY NY ON ON ON ON OES S| ee
So ~1 DB th Sf WD HN SK TFT SO OW HS DH

-2- 19cr4551

 

 

 

 
Case 3:19-cr-04551-JAH Document 42 Filed 10/27/20 PagelD.404 Page 9 of 9

 

 

 

 

 

 

 

 

|
2
3
4
5
6
7 UNITED STATES DISTRICT COURT
g SOUTHERN DISTRICT OF CALIFORNIA
9 SAN DIEGO ELECTRICAL PENSION Case No.: 20cv148-JAH (RBB)
10 || TRUST AND ITS BOARD OF |
11 TRUSTEES, et al., ORDER GRANTING MOTION FOR
Plaintiffs | EXTENSION OF TIME TO SERVE
12 "| DEFENDANT WITH SUMONS AND
3 ll” COMPLAINT [Doe. No. 11]
14 TFC, INC., a Nevada Corporation dba
FREEMAN ELECTRICAL SERVICES,
15 || etal., | ee
16 Defendants.
17
18 Pending before the Court is Plaintiffs San Diego Electrical Pension Trust and Its
19 ||Board of Trustees et al’s (“Plaintiffs”) motion for an extension of time to serve the
‘20 ||summons and complaint on Defendants. See Doc. No. 11.
21 Upon consideration and good cause appearing, Plaintiffs’ motion is GRANTED.
22 || Accordingly, IT IS HEREBY ORDERED that Plaintiffs shall serve the summons and
23 ||complaint on the Defendants no later than December 7, 2020.
24 IT IS SO ORDERED.
25
26 || DATED: October 2°) 2020 Vln dS
27 | on. John A. Houston ©
28

nited States District Judge

20cv148-JAH (RBB)

 

 
